DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 6/21/19, wherein:
Claims 1-20 are currently pending;
Claims 1, 3-8, 10-15 have been amended;
Claims 16-20 have been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARISOY ET AL, “A Data Driven Approach To Predict Hand Positions For Two Hand Grasps Of Industrial Objects”, Aug 24th, 2016 from Applicant IDS filed on 6/21/19 and in view of Goldfeder et al, “Data –driven grasping”, April 2011 from Applicant IDS filed on 6/21/19.  Herein after Arisoy and Goldfeder.
As for independent claim 1, ARISOY discloses A system for facilitate determining grasping positions for two-handed grasps of industrial objects comprising: at least one processor configured to {page 8}: determine for a 3D model of a target object {see at least page 4, left hand column (in Overview section) and figure 3 which 
determine at least one pair of spaced apart grasping positions on the target object at which the target object is capable of being grasped with two hands at the same time {see at least figure 1, pages 3-7 which discloses determine grasping positions on a target object; specifically page 3, right column which discloses “objects will be lifted with both hands”} based on processing the 3D for the target object with a neural network trained to determine grasping positions for two-handed grasps of target objects {see at least pages 6-7 which discloses learning algorithm is taught in section “Learning Phase”} using training data that includes of a plurality of 3D models of training objects and grasping data including corresponding pairs of spaced-apart grasping positions for two-handed grasps of the training objects {see figures 2-3 at least pages 5-6, section “Feature Section” which discloses the learning algorithm uses the modelled 3D geometries of the target objects and grasping data (features 1 to 6}; and 
provide output data that specifies the determined grasping positions on the target object for two-handed grasps {see at least figure 9 discloses the results for the grasping point pair estimation}. 
ARISOY discloses claimed invention as indicated above except for determining a 3D voxel grid for the 3D model of target object and the user of the 3D voxel grid in determining the at least one pair of spaced apart grasping position on the target object.  However, GOLDFEDER teach the known technique of using the 3D voxel grid in determining the at least one pair of spaced apart grasping position on the target object 
As for dep. claim 2, which discloses wherein the neural network is a convolutional neural network {see ARISOY at least page 6, right column, “Learning Phase” section}. 
As for dep. claim 3, which discloses  wherein the output data includes a 3D voxel grid that includes voxels with values that specify at least one pair of grasping positions for two-handed grasps, wherein the at least one processor is configured to: based on the output data cause a display device to output a 3D visual representation of the target object including markings that visually highlight the determined grasping positions for the target object {see ARISOY at least figure 9, pages 7-8; GODFEDER at least pages 4, 12, figure 1, 7}.
As for dep. claim 4, which discloses wherein the at least one processor is configured to receive at least one input through at least one input device of a selection of the target object displayed in a 3D simulation of a factory through a display device, wherein in response to the at least one input, the 3D voxel grid of the 3D model of the target object is determined, the grasping positions are determined, and the output data is provided to enable a visual representation of a person to be depicted in the 3D simulation as grasping and moving the target object with two hands at the determined grasping positions {see ARISOY at least figure 9, pages 3-7; GODFEDER at least pages 4, 12, figure 1, 7}.
As for dep. claim 5, which discloses wherein the at least one processor is configured to: provide a user interface via which users are enabled to provide grasping data via inputs through at least one input device corresponding to positions on the plurality 3D models of the training objects corresponding to grasping positions for two-handed grasps; and generate training data including 3D voxel grids for both the 3D models of the training objects and the corresponding user provided grasping data, which are usable to train the neural network to determine grasping positions for two-handed grasps of target objects {see ARISOY at least pages 3, 6-8; GODFEDER at least pages 4, 12, figure 1, 7}.
As for dep. claim 6, which discloses wherein for at least some target objects, the corresponding output data specifies at least two different pairs of spaced-apart positions for two-handed grasps {see ARISOY at least abstract and page 3}. 
As for dep. claim 7, which discloses wherein the 3D voxel grids depicting the training objects and the target object include voxels that represent material type, density of material, or any combination thereof based on the material type or density of material specified in the 3D model for the portion of the training object or target object represented by each respective voxel {GODFEDER at least pages 4, 12, figure 1, 7}.
As for independent claims 8, and 15, which carry the similar limitations as the rejected independent claim 1 above, therefore they are rejected for the same reason sets forth the rejected independent claim 1 as indicated above.
As for dep. claims 9-14, 16-20, which carry the similar limitations as the rejected claims 2-7 above, therefore they are rejected for the same reason sets forth the rejected claims 2-7 as indicated above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664